9 N.J. 605 (1952)
89 A.2d 242
MAYFLOWER INDUSTRIES, PLAINTIFF-APPELLANT,
v.
THOR CORPORATION, AN ILLINOIS CORPORATION, AND TELDISCO, INC., A NEW JERSEY CORPORATION, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued June 9, 1952.
Decided June 16, 1952.
Mr. Meyer E. Ruback argued the cause for the appellant (Messrs. Ruback, Albach & Weisman and Mr. Alfred C. Clapp, attorneys).
Mr. Thomas J. Brogan argued the cause for the respondent Thor Corporation.
Mr. Sol D. Kapelsohn argued the cause for the respondent Teldisco, Inc. (Messrs. Kapelsohn, Lerner, Leuchter & Reitman, attorneys).
PER CURIAM.
The orders will be affirmed for the reasons expressed in the opinions of Judge Francis in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  None.